USDC IN/ND case 3:19-cv-00737-RLM-MGG document 12 filed 08/12/20 page 1 of 7


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 OSCAR ERNESTO CALDERON.,

                          Petitioner,

                    v.                    CAUSE NO.: 3:19-CV-737-RLM-MGG

 WARDEN,

                          Respondent.

                              OPINION AND ORDER

      Oscar Ernesto Calderon, a prisoner without a lawyer, filed a habeas corpus

petition challenging a disciplinary proceeding at Miami Correctional Facility

(MCF 19-02-0153), in which a hearing officer found him guilty of attempted

trafficking in violation of Indiana Department of Correction offenses A-111 and

A-113. Among other sanctions, he lost 120 days of earned-timed credits and

received a credit-class demotion. (Id.)

      The charges were initiated when Investigator M. McGee wrote a conduct

report stating as follows:

      On January 01/02/2019 information was forwarded to me that
      Calderon, Oscar 211786 was attempting to traffic contraband into
      Miami correctional Facility. The messages recovered talked about
      materials needed and ways to move the contraband. See Case #
      19COA0002.

(ECF 5-1.) Investigator McGee also prepared a report of investigation, that stated

as follows:

      Investigation and Intelligence department began an investigation
      involving offender Calderon. It was discovered on a parolee’s
      cellphone Felix Hernandez 115695 that he had been communicating
      with Calderon. Messages was found on the cellphone from Calderon
USDC IN/ND case 3:19-cv-00737-RLM-MGG document 12 filed 08/12/20 page 2 of 7


        who was using the name (King Oscar Ykick). See Case #
        19COA0002.

(ECF 5-2.) A confidential investigation report was also prepared and submitted,

along with a copy of the text messages.

        Mr. Calderon was formally notified of the charge. He pleaded not guilty

and a lay advocate was appointed at his request. He didn’t ask for any witnesses,

but made these requests for physical evidence:

        Proof that I sent the text messages

        Where is the phone that was used?

        Phone that was used to send messages that staff have search[ed] for
        three times

        How am I being identified as “King Oscar Ykick” when I am not STG1
        (no tattoos)

(ECF 5-3.) Before the hearing, the hearing officer responded to these requests as

follows:

        At your screening you requested the following things that are being
        denied due to policy/redundant or irrelevant information.

        “Proof that I sent the text messages”

        This is denied. By policy this information is marked confidential and
        can only be viewed by you if your attorney subpoenas the state for
        this information

        “Where is the phone that was used?”

        An A 121 does not require that you possess a phone. Only that you
        be found to have used one. As one was not taken from you, one
        cannot be provided as evidence.



        1 “STG” refers to a “security threat group,” such as a street gang. See Sinn v. Lemmon, 911 F.3d
412, 415 (7th Cir. 2018).


                                                    2
USDC IN/ND case 3:19-cv-00737-RLM-MGG document 12 filed 08/12/20 page 3 of 7


      “Phone that was used to send messages that staff have search for
      three times”

      See above denial.

      “How am I being identified as “King Oscar Ykick” when I am not STG
      (no tattoos)”

      There are many indicators of gang affiliation that have nothing to do
      with tattoos. Claiming to be affiliated is one of them.

(ECF 5-7.)

      When the hearing was held after being postponed three times for further

investigation and due to unavailability of staff, Mr. Calderon stated as follows in

his defense:

      How can they continuance [sic] so many times. How is my requested
      evidence being denied. Why wasn’t I charged [with] 121. How did
      they connect me without a phone. These charges are vindictive and
      retaliatory.

(ECF 5-6.) The hearing officer considered this statement, but based on the

conduct report and the confidential investigation report, found him guilty of

attempted trafficking. Mr. Calderon’s administrative appeals were denied.

      When prisoners lose earned-time credits in a disciplinary proceeding, the

Fourteenth Amendment Due Process Clause guarantees them certain procedural

protections: (1) at least 24 hours advance written notice of the charge; (2) an

opportunity to be heard before an impartial decision-maker; (3) an opportunity

to call witnesses and present documentary evidence when consistent with

institutional safety and correctional goals; and (4) a written statement by the

fact-finder of evidence relied on and the reasons for the disciplinary action. Wolff

v. McDonnell, 418 U.S. 539 (1974). To satisfy due process, there must also be



                                         3
USDC IN/ND case 3:19-cv-00737-RLM-MGG document 12 filed 08/12/20 page 4 of 7


“some evidence” to support the hearing officer’s decision. Superintendent, Mass.

Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

      Mr. Calderon’s petition asserts several claims: that he was “denied

exculpatory evidence,” that the hearing officer didn’t properly respond to his

requests for evidence, that the guilty finding wasn’t      “supported by reliable

evidence,” that provisions of the IDOC Adult Disciplinary Process weren’t

followed, and that the charge was “vindictive.” (ECF 1 at 2-4.)

      The court understands Mr. Calderon’s first two claims to challenge the

denial of evidence requested at screening, and that the hearing officer considered

the confidential investigation report without disclosing it to him. The record

reflects that at the time of screening, Mr. Calderon requested production of the

cell phone used to text the other inmate, but the record reflects that no such

phone was ever recovered. The hearing officer can’t be faulted for failing to

produce or consider evidence that did not exist. See Wolff v. McDonnell, 418 U.S.

at 556.

      Mr. Calderon also requested “proof that I sent the messages,” but that

proof was contained in the confidential investigation report and so not disclosed

to him. Mr. Calderon had a right to request evidence in his defense, but not

necessarily to personally review the evidence. White v. Ind. Parole Bd., 266 F.3d

759, 767 (7th Cir. 2001) (“[P]rison disciplinary boards are entitled to receive, and

act on, information that is withheld from the prisoner and the public.”). The court

has reviewed the confidential investigation report, and it contains a variety of

sensitive materials that, if viewed by Mr. Calderon, could jeopardize institutional



                                         4
USDC IN/ND case 3:19-cv-00737-RLM-MGG document 12 filed 08/12/20 page 5 of 7


safety and reveal investigative techniques. See Wolff v. McDonnell, 418 U.S. at

566; Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011).

      Mr. Calderon would only have a right to this evidence if it were exculpatory.

Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th Cir. 1992). “Exculpatory” in

this context means evidence that “directly undermines the reliability of the

evidence in the record pointing to [the prisoner’s] guilt.” Meeks v. McBride, 81

F.3d 717, 720 (7th Cir. 1996). Based on this court’s review, the confidential

investigation report is inculpatory, rather than exculpatory. To obtain habeas

relief, Mr. Calderon must show that a due process error resulted in actual

prejudice. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003). He doesn’t allege

any specific prejudice that resulted from him not being able to personally review

this evidence, and the hearing officer fully considered the evidence in reaching

her decision.

      Mr. Calderon’s final request for evidence—“How am I being identified as

‘King Oscar Ykick’ when I am not STG”— is better understood as a challenge to

the sufficiency of the evidence proving that he was the person who texted inmate

Hernandez. To satisfy due process, there only needs to be “some evidence” to

support the hearing officer’s decision. Supt. v. Hill, 472 U.S. at 455.

      This is a lenient standard, requiring no more than a modicum of
      evidence. Even meager proof will suffice, so long as the record is not
      so devoid of evidence that the findings of the disciplinary board were
      without support or otherwise arbitrary. . . . It is not our province to
      assess the comparative weight of the evidence underlying the
      disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000). Mr. Calderon was found

guilty of violating A-111 and A-113. Offense A-111 prohibits “[a]ttempting by

                                         5
USDC IN/ND case 3:19-cv-00737-RLM-MGG document 12 filed 08/12/20 page 6 of 7


one’s self or with another person or conspiring or aiding and abetting with

another person to commit any Class A offense.” (ECF 5-10 at 2.) Offense A-113,

trafficking, prohibits “[g]iving, selling, trading, transferring, or in any other

manner moving an unauthorized physical object to another person; or receiving,

buying, trading, or transferring; or in any other manner moving an unauthorized

physical object from another person without the prior authorization of the facility

warden or designee.” (Id.)

      The confidential investigation report and the conduct report provide

sufficient evidence that Mr. Calderon attempted to traffic with the other inmate.

Prison officials didn’t have to prove that he was part of a security threat group

or that he owned a cell phone to find him guilty. Although Mr. Calderon protests

that he is innocent, this court can’t reweigh the evidence to make its own

determination of guilt or innocence. Webb v. Anderson, 224 F.3d at 652. The

hearing officer was entitled to credit the conduct report and other evidence of his

guilt, and the court finds the evidence constitutionally sufficient.

      Mr. Calderon also claims that various provisions of the IDOC Disciplinary

Code were violated, including the number of times the hearing was postponed

and the preparation of statements by the investigator. An argument based on

the proper application of internal prison rules doesn’t present a basis for federal

habeas relief. Estelle v. McGuire, 502 U.S. 62, 67–68 (1991).

      Finally, Mr. Calderon claims that the charge was brought for “vindictive”

and “retaliatory” reasons. He thinks prison officials brought the attempted

trafficking charge because he wouldn’t admit to having a phone when they



                                         6
USDC IN/ND case 3:19-cv-00737-RLM-MGG document 12 filed 08/12/20 page 7 of 7


interviewed him. “[P]risoners are entitled to be free from arbitrary actions of

prison officials, but . . . even assuming fraudulent conduct on the part of prison

officials, the protection from such arbitrary action is found in the procedures

mandated by due process.” McPherson v. McBride, 188 F.3d 784, 787 (7th Cir.

1999). As already outlined, Mr. Calderon received the procedures mandated by

due process in this case.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment in this case.

      SO ORDERED on August 12, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        7
